         Case 3:20-cv-00201-RNC Document 122 Filed 06/25/20 Page 1 of 2
            lus Laboris USA Global HR Lawyers                                271 17th Street, NW I| Suite 1900
                                                                                       Atlanta, Georgia 30363
    L       FordHarrison                                                Tel 404-888-3800 I| Fax 404-888-3863


                                                                                       Writer's
                                                                                       Writer’s Direct Contact:
                                                                                       JOHANNA G. ZELMAN
                                                                                              860-740-1361
                                                                                   Jzelman@fordharrison.com


                                           June 25, 2020



VIA ECF
Judge Robert N. Chatigny
Abraham Ribicoff Federal Building
United States District Court
District of Connecticut (New Haven)
450 Main Street
Hartford, CT 06103

        RE: Soule, et al. v. CIAC, et al.
            Docket No. 3:20-cv-00201
            Request to Reconvene May 4, 2020 Prefiling Conference

Dear Judge Chatigny:

        The Connecticut Association of Schools, Inc., d/b/a, Connecticut Interscholastic
              (“CIAC”), Bloomfield Board of Education, Cromwell Board of Education,
Conference ("CIAC"),
Glastonbury Board of Education, Canton Board of Education, and Danbury Board of Education
(the "School
     “School Board Defendants"),
                     Defendants”), Andraya Yearwood, T.M. and the Connecticut Commission on
                                   (“CHRO”) (hereinafter collectively "Defendants"),
Human Rights and Opportunities ("CHRO")                                  “Defendants”), through their
attorneys, write to respectfully request that the pre-filing conference that was continued on May 4,
2020 be reconvened by the Court.

        On April 24, 2020, Defendants filed a request for a prefiling conference in anticipation of
filing motion(s) pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(6); 12(e) and/or 12(f)(2) (Dkt. No. 97).
On May 4, 2020, the prefiling conference was held but not completed due to Plaintiffs'
                                                                                  Plaintiffs’ sudden
disclosure that they would be filing a motion to disqualify your Honor from the case.

                                   Plaintiffs’ motion on June 16, 2020 (Dkt. No. 121), Defendants
       Given that the Court denied Plaintiffs'
respectfully request that the Court reconvene the May 4, 2020 pre-filing conference so that
Defendants may proceed with filing their anticipated motions.




                                                                  www.fordharrison.com I| www.iuslaboris.com
          Case 3:20-cv-00201-RNC Document 122 Filed 06/25/20 Page 2 of 2
Judge Robert N. Chatigny
June 25, 2020



                                                 Sincerely,

                                                 Johanna      q.
                                                 Johanna G. Zelman
                                                            Zeeman
                                                 Mohammad    B. S
                                                 Atonanunad .D. Shihabi
                                                                 Puha&

                                                 JOHANNA G. ZELMAN (ct26966)
                                                 MOHAMMAD B. SHIHABI
                                                 (for Bloomfield and Cromwell Boards of
                                                 Education)

                                                 Peter .Mwtpful
                                                 ffletot Murphy
                                                 Linda 'Wet
                                                 Dada    Yoder

                                                 PETER MURPHY/LINDA YODER (for CIAC
                                                 and Danbury Board of Education)

                                                 David Monastersky
                                                 Dcwid Atona6totofig

                                                 DAVID MONASTERSKY (for Glastonbury
                                                 and Canton Boards of Education)

                                                 Dan .Daviet
                                                 fDan Barret
                                                 Joshua  Block
                                                 jimftua (Wee&
                                                 Chase Stmingia
                                                 Clime Strangio

                                                 DAN BARRETT/JOSHUA BLOCK/CHASE
                                                 STRANGIO (for Andraya Yearwood and T.M.)

                                                 Michael golleidz
                                                 Michael Roberts

                                                 MICHAEL ROBERTS (for CHRO)


cc:      Howard M. Wood, III, Esq. (via ECF)
         James H. Howard, Esq. (via ECF)
         Kristen Waggoner, Esq. (via ECF)
         Christiana M. Holcomb, Esq. (via ECF)
         Jeff Shafer, Esq. (via ECF)
         Roger G. Brooks, Esq. (via ECF)




2 of 2                                                             www.fordharrison.com I| www.iuslaboris.com
